Title: From John Adams to James Bowdoin, 9 May 1786
From: Adams, John
To: Bowdoin, James


     
      Sir
      London May 9. 1786
     
     Your Excellencies Letter of the 12. of January I have had the Honour to receive, and am much obliged to you for the Information in it
     Your Opinion of the Policy of this Country, will be found in the Result of Things to be just, and your Reasoning in Support of it is so conclusive and at the Sametime, so obvious, that it is astonishing it has not its Effect upon the Cabinet. Every Consideration has

been repeatedly urged to no Effect. Seamen, the Navy, and Power to Strike an awfull Blow to their Ennemies at Sea, on the first breaking out of a War, are the Ideas that prevail over all others. Mr Jenkinson, an old Friend of the British Empire, is Still at his Labours. He is about establishing a Bounty upon fifteen Ships, to the southward and upon two to double Cape Horn for Sperma Cæti Whales. Americans are to take an Oath that they mean to settle in England, before they are entitled to the Bounty. I have long Since informed Congress, that nothing is to be expected from this Country, but Poverty, Weakness and Ruin. if after all our People will carry on a ruinous Trade, it is their own Concern. But no Man can do them a greater Injury, than by holding up to their View a hope, that We shall receive any Relief, by taking off the Duty on Oil, or by admission to the West India Islands. They will infallibly be deceived if they entertain any Such Expectations.
     I have been circumstancially informed from time to time and Step by Step, from Mr Jefferson the Marquis de la Fayette and Mr Barrett of all the Negotiations for exchanging our Oyl for the Produce, Manufactures and Sugars of France. The great Revolution in Trade, which you mention ought to be promoted by every Friend of America, and it must take Place. I have made Use of all these Considerations But if an Angel from Heaven should declare to this Nation that our States will unite, retaliate, prohibit or trade with France, they would not believe it. There is not one Man in the Nation, who pretends to believe it, and if he did he would be treated with Scorn. Let me intreat you, Sir, and every other Citizen of the United States to extinguish all hopes of relief to their Trade from this Country.
     Peace with the Turks, comprehending under this Term Constantinople Tunis, Tripoli, Algiers and Morocco, is essential to our Navigation and Commerce and political Consideration in Europe. Two or three hundred Thousand Guineas, and nothing less will obtain it. it will be miserable Policy and Œconomy, to loose two or three millions in Trade, Insurance &c and Still worse to add two or three millions more in filling out a Navy to fight them, in order to Save that Sum in customary Presents. We are now limited to a Sum that will be worse than thrown away.
     Intrigues of Individuals are Said to be on foot, to sett South America free from Spain, and not improbably the Pulse may be felt in the United States. But I hope the States will not only be prudent

themselves, but oblige Individuals to be so too.— Portugal & Spain are bound by a Treaty of 1778 to Support each other in Such a Case, and all the World will be in flames. We had better avoid the fury of them.
     Three great Objects agitate the Cabinets of Europe in Secret. The Passage of the Dardanells and navigation of the Danube, I consider as one, a free Commerce with all the East Indies is a Second, and the Independence of south America is the third. They will all be pursued untill they are obtained, as I fully believe. But as all know the Contest will be Sharp, extensive and long, all are afraid to begin. This is all confidential, between you and me and a few of our discreet Friends.
     God bless our Country, but I still tremble for its Safety.
     With great Respect, I have the Honour / to be your Excellencys most obedient / and most humble servant
     
      John Adams.
     
    